               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ETHAN JOHNSON SPRUILL,                     )
                                           )
              Petitioner,                  )
                                           )
v.                                         )       Case No. CIV-19-442-D
                                           )
JEORLD BRAGGS, JR., Warden,                )
                                           )
              Respondent.                  )


                                         ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 16] issued by United States Magistrate Judge Gary M. Purcell pursuant to

28 U.S.C. § 636(b)(1)(B) and (C).     Judge Purcell recommends that the Amended Petition

for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 be denied.           Petitioner, who is

represented by counsel, has filed a timely Objection [Doc. No. 17].     Thus, the Court must

make a de novo determination of any part of the Report to which a specific objection is

made, and may accept, reject, or modify the recommended decision.              See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Petitioner, a state prisoner, seeks relief from a 2016 conviction of first-degree

manslaughter and a 23-year prison sentence. 1     The Oklahoma Court of Criminal Appeals

(“OCCA”) affirmed Petitioner’s conviction.        See Spruill v. State, 425 P.3d 753 (Okla.

Crim. App. 2018). Petitioner timely filed his original Petition on May 14, 2019, and filed


       1
          Petitioner was charged with first-degree murder, but a jury convicted him of a lesser
included offense.
the Amended Petition pursuant to Fed. R. Civ. P. 15(a)(1).             He asserts three claims:

1) denial of his constitutional right against self-incrimination under Miranda v. Arizona,

384 U.S. 436 (1966); 2) failure to prove beyond a reasonable doubt that he was not acting

in self-defense; and 3) denial of his constitutional right to present a defense by excluding

proposed testimony from his use-of-force expert.

       In a 22-page Report, Judge Purcell conducts a careful examination of Petitioner’s

claims and supporting arguments in light of Respondent’s answer, the relevant state court

record, and governing legal standards.       Judge Purcell concludes that all of Petitioner’s

claims lack merit.     Judge Purcell finds that Petitioner has not shown the state court’s

determinations were either based on unreasonable findings of fact or unreasonable

applications of clearly established federal law.      Petitioner objects to all of Judge Purcell’s

findings and conclusions. 2

Claim 1:    Self-Incrimination

       The death of the victim, Aaron McCray, occurred in the apartment where he and his

family lived. Petitioner resided in an apartment directly above them.         After shooting and

killing Mr. McCray, Petitioner returned to his own apartment, and police officers who

responded to the shooting found him there.          Petitioner surrendered without incident and

immediately stated he wanted an attorney.           However, Petitioner (who was intoxicated)




       2
           For each claim, Petitioner also purports to adopt “all authorities and arguments in his
Amended Petition for Writ of Habeas Corpus and Memorandum of Law in Support.” See Obj.
at 2, 16, 19. Because a specific objection is necessary to preserve an issue for further review,
however, the Court finds this attempt at global incorporation to be ineffectual and addresses only
Petitioner’s Objection.
                                                2
proceeded to talk while being transported to the police department, and volunteered his

version of events.   Also, when Petitioner was taken to an interview room, he asked the

transporting officer to remain in the room with him.    Without Petitioner’s knowledge, the

officer took a tape recorder into the room and recorded what Petitioner said.

       The detectives assigned to investigate Petitioner’s case also recorded what

transpired in the interview room.    Soon after the detectives entered the room, Petitioner

requested an attorney, but the officers did not terminate the interview.            Petitioner

proceeded to talk about the incident and describe what happened.       Although the detectives

did not ask direct questions, one made a comment to the effect that if he were involved in

a self-defense situation, he personally would want to talk about it.   Both before and during

the interview, Petitioner repeatedly made incriminating statements about the shooting.

       The OCCA summarized the relevant factual findings as follows:

              The record shows that [Petitioner] was in custody at the time of his
       various recorded statements; that [Petitioner] requested the presence of
       counsel repeatedly starting at the moment he was arrested in front of his
       apartment; that [Petitioner]’s statements were unwarned – that is, authorities
       never read him the warning mandated by Miranda . . . ; and that [Petitioner]
       refused to sign any waiver indicating that he understood his rights.
       However, the record also shows that [Petitioner]’s statements were not made
       in response to interrogation from authorities. Rather, [Petitioner]’s
       statements were volunteered to virtually anyone who would listen while he
       was at the police department. Volunteered statements of any kind are not
       barred by the Fifth Amendment.

              “Once a suspect in custody has asserted his right to speak only through
       counsel, all attempts at interrogation must cease. A suspect can, however,
       change his mind and decide to speak to police without counsel.” Here, the
       State met its burden to prove that [Petitioner]’s statements were the product
       of an essentially free and unconstrained choice by [Petitioner]. . . .

Spruill, 425 P.3d at 755 (citations omitted).

                                                3
       Framed by the deferential standard of 28 U.S.C. § 2254(d), Petitioner mounts a two-

fold attack on the OCCA’s disposition of his first claim.           He challenges both the

reasonableness of the state court’s determination of the facts in light of the evidence

presented, and the reasonableness of the state court’s application of Miranda and other

Supreme Court cases.      See Obj. at 7-8, 10-15 (discussing Edwards v. Arizona, 451 U.S.

477 (1981); Davis v. United States, 512 U.S. 452 (1994); and Rhode Island v. Innis, 446

U.S. 291 (1980)).    Upon de novo consideration, the Court fully concurs in Judge Purcell’s

analysis of this claim.

       Pursuant to 28 U.S.C. § 2254(e)(1), “a determination of a factual issue made by a

State court shall be presumed to be correct.      The applicant shall have the burden of

rebutting the presumption of correctness by clear and convincing evidence.”       The Tenth

Circuit has held that “[t]he presumption of correctness also applies to factual findings made

by a state court of review based on the trial record.”    Al-Yousif v. Trani, 779 F.3d 1173,

1181 (10th Cir. 2015) (internal quotation omitted).      The OCCA’s critical findings in this

case are that Petitioner’s incriminating statements were not made in response to

interrogation but were volunteered, and that he changed his mind each time he requested

counsel and voluntarily decided to speak.

       After careful consideration of the record, the Court finds that Petitioner has failed

to overcome the presumption of correctness of the OCCA’s findings.       Petitioner concedes

“there were some volunteered statements,” and argues in a conclusory manner “there were

numerous incriminating statements that were obtained over objection, contrary to Supreme

Court precedents.”    See Obj. at 13.   Petitioner does not point to clear and convincing

                                             4
evidence that any particular statement was not volunteered or any particular request for

counsel was not abandoned. Petitioner instead contends the police officers “strategically

engaged in conduct specifically designed to cause [him] to make incriminating statements

in their presence” and this “calculated scheme . . . [was] the functional equivalent of

questioning” as defined by the Supreme Court in Innis.           Id. at 2, 14.   However, the

OCCA unequivocally rejected Petitioner’s view of the evidence; the OCCA expressly

found that his incriminating statements “were not made in response to interrogation” and,

in so doing, specifically referenced Innis and its definition of “the term ‘interrogation’ for

Miranda purposes.”      See Spruill, 425 P.3d at 755.      The Court finds that Petitioner has

failed to show that the OCCA made an unreasonable determination of the facts when it

found that Petitioner volunteered his incriminating statements.

       Pursuant to 28 U.S.C. § 2254(d)(1), Petitioner is not entitled to relief unless he

establishes that the OCCA’s adjudication of his Miranda claim “resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States.”           “Clearly established

Federal law for purposes of § 2254(d)(1) includes only the holdings, as opposed to the

dicta, of [the Supreme] Court’s decisions.”        White v. Woodall, 572 U.S. 415, 419 (2014)

(internal quotations and alterations omitted).        “An OCCA decision is ‘contrary to’ a

clearly established law if it applies a rule different from the governing law set forth in

Supreme Court cases, or if it decides a case differently than the Supreme Court has done

on a set of materially indistinguishable facts.”    Lockett v. Trammell, 711 F.3d 12218, 1231

(10th Cir. 2013) (internal quotations and alterations omitted); see Bell v. Cone, 543 U.S.

                                               5
447, 452-54 (2005); Wood v. Carpenter, 907 F.3d 1279, 1289 (10th Cir. 2018).            “‘It is

settled that a federal habeas court may overturn a state court’s application of federal law

only if it is so erroneous that there is no possibility fair-minded jurists could disagree that

the state court's decision conflicts with [the Supreme] Court’s precedents.’”       Al-Yousif,

779 F.3d at 1180 (quoting Nevada v. Jackson, 569 U.S. 505, 508-09 (2013)) (alteration in

Al-Yousif, internal quotations omitted); see also Wood, 907 F.3d at 1289 (“a state court’s

application of federal law is only unreasonable if all fairminded jurists would agree the

state court decision was incorrect”) (internal quotation omitted).

       Upon de novo consideration of Petitioner’s claim, the Court finds that he has not

met his burden to show the OCCA unreasonably applied clearly established federal law.

As discussed supra, the crux of Petitioner’s argument is that the police officers engaged in

conduct that was calculated to elicit incriminating statements and was the “functional

equivalent of questioning” under Innis.     See Obj. at 14-15.    He contends “coercive police

tactics” resulted in “blatant Innis violations.”   Id. at 15.   However, Petitioner’s argument

is contrary to the OCCA’s factual finding that Petitioner’s statements “were volunteered to

virtually anyone who would listen.”      See Spruill, 425 P.3d at 755.    Under Miranda, 384

U.S. at 478, “[v]olunteered statements of any kind are not barred by the Fifth Amendment.”

Therefore, the Court finds that Judge Purcell correctly concludes Petitioner has not shown

a basis for relief on his first claim.

       B.      Claim 2:     Sufficiency of the Evidence

       On the date of the shooting, Petitioner knocked on the door of the victim’s apartment

and entered when Mr. McCray opened it, either voluntarily or (according to Petitioner) by

                                               6
being pulled inside.    A physical confrontation ensued, and Petitioner fired a loaded

handgun he was carrying. Petitioner asserted at trial that he was acting in self-defense,

but the jury rejected his claim.     Petitioner now challenges the sufficiency of the evidence

to prove he was not acting in self-defense.

       An insufficiency of evidence claim is governed by the “rational fact-finder”

standard announced in Jackson v. Virginia, 443 U.S. 307 (1979), which requires a court to

determine “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.”        Id. at 319 (emphasis in original).   To assess the sufficiency

of the evidence, a reviewing court must “first determine the elements of the offense and

then examine whether the evidence suffices to establish each element.”          Anderson-Bey v.

Zavaras, 641 F.3d 445, 448 (10th Cir. 2011).           In federal habeas proceedings, where a

sufficiency challenge was resolved on the merits by the state courts, there is “an additional

degree of deference,” and the question becomes “whether the OCCA’s conclusion that the

evidence was sufficient constituted an unreasonable application of the Jackson standard.”

Diestel v. Hines, 506 F.3d 1249, 1267 (10th Cir. 2007) (internal quotation omitted).         The

Tenth Circuit “call[s] this standard of review ‘deference squared.’”        Hooks v. Workman,

689 F.3d 1148, 1166 (10th Cir. 2012) (quoting Young v. Sirmons, 486 F.3d 655, 666 n. 3

(10th Cir. 2007)); see Torres v. Lytle, 461 F.3d 1303, 1313 (10th Cir. 2006).

       To prove the offense of first-degree manslaughter under the circumstances of

Petitioner’s case, “the State was obligated to prove, beyond a reasonable doubt, that

[Petitioner] did not act in self-defense.”       Spruill, 425 P.3d at 756 (internal quotation

                                                 7
omitted).   Id. In analyzing this claim on direct appeal, the OCCA summarized the trial

evidence, including eyewitness testimony from the victim’s wife, that “disputed

[Petitioner’s] version of events” and “showed he was the aggressor who instigated this

entire deadly affair.”   Id. The OCCA also found that, viewing the evidence in favor of

the prosecution, Petitioner “was clearly a trespasser” inside the victim’s apartment.        Id.

Under Oklahoma law, self-defense “is not available to an aggressor or one who voluntarily

enters into a situation armed with a deadly weapon,” and “a trespasser’s right to self-

defense arises only after the trespasser has availed himself of every reasonable means of

escape from the imminent danger of death or great bodily harm.”           Id.    Applying these

legal principles to the trial evidence, the OCCA concluded that “sufficient evidence was

presented at trial to allow any rational trier of fact to find beyond a reasonable doubt the

absence of self-defense.” Id.

       Petitioner cannot persuasively argue that the OCCA’s determination of his claim

was an unreasonable application of the Jackson standard.         Instead, his challenge hinges

on evidence excluded from the trial, as argued in his third claim infra, which was “the bulk

of the evidence for a valid determination of self-defense.”    See Obj. at 16.     According to

Petitioner, “[t]he very testimony that would have supported [his] self-defense claim, was

excluded by the State trial and appellate courts.”       Id.   Based on the record actually

presented, however, the Court finds no basis for relief on Petitioner’s second claim. 3



       3
          Petitioner also seems to argue, without expressly so stating, that the OCCA’s findings
that he was a trespasser and aggressor are unreasonable factual determinations. See Obj. at 17.
To the extent this was Petitioner’s intended argument, the Court rejects it.
                                               8
       C.      Claim 3:     Exclusion of Defendant’s Expert

       Petitioner asserts that by excluding the proposed testimony of his use-of-force

expert, John Boren, the trial court violated his constitutional right to present a complete

defense.    Judge Purcell characterizes this claim as one that the state court’s evidentiary

ruling resulted in a denial of Petitioner’s right to due process, and concludes that exclusion

of Mr. Boren’s testimony “did not make [Petitioner’s] trial fundamentally unfair.”            See

R&R at 21.     Petitioner complains that Judge Purcell mischaracterizes his claim and fails

to address whether his right to present a defense was violated.      See Obj. at 19-20.    Upon

de novo consideration of the claim under this theory, the Court finds that Petitioner is not

entitled to relief on this ground. 4

       The Supreme Court has held that “the Constitution guarantees criminal defendants

‘a meaningful opportunity to present a complete defense.’”        Crane v. Kentucky, 476 U.S.

683, 690 (1986) (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)).          The Court

has “also recognized ‘that state and federal rulemakers have broad latitude under the

Constitution to establish rules excluding evidence from criminal trials’” and “[o]nly rarely

[has it] held that the right to present a complete defense was violated by the exclusion of

defense evidence under a state rule of evidence.”       Nevada v. Jackson, 569 U.S. 505, 509

(2013) (quoting Holmes v. South Carolina, 547 U.S. 319, 324 (2006)) (internal quotation

and citation omitted).



       4
           Because Petitioner does not challenge Judge Purcell’s analysis of any due process claim
asserted, he has waived further review of this issue. See United States v. 2121 East 30th St., 73
F.3d 1057, 1060 (10th Cir. 1996); Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).
                                                9
       In this case, the OCCA determined both that the trial court properly excluded

Mr. Boren’s testimony under state evidentiary rules and that Petitioner “was not deprived

of his constitutional right to present a complete defense.”   See Spruill, 425 P.3d at 756.

In so doing, OCCA specifically referenced prior decisions applying Crane and other

federal decisions.   Id. at 756-57 (citing Simpson v. State, 230 P.3d 888, 895 (Okla. Crim.

App. 2010); Pavatt v. State, 159 P.3d 272, 286 (Okla. Crim. App. 2007); and “cases cited

therein”).    Petitioner attempts to show this ruling was an unreasonable application of

federal law as determined by the Supreme Court by relying solely on Crane.          See Obj.

at 20-21.     However, Crane involved the exclusion of “competent, reliable evidence

bearing on the credibility of a confession” that was “central to the defendant’s claim of

innocence.”     Crane, 476 U.S. at 690-91.

       Upon de novo consideration of Petitioner’s claim that his constitutional right to

present a complete defense was violated by the exclusion of his use-of-force expert, the

Court finds that Petitioner has failed to show that the OCCA’s application of federal law

was so erroneous that all fair-minded jurists would agree that the state court’s decision

conflicts with Supreme Court precedent.

       For these reasons, the Court finds no basis in Petitioner’s Objection to disagree with

Judge Purcell’s thorough analysis of the issues and Petitioner’s claims.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 16] is ADOPTED, as set forth herein.       The Amended Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 [Doc. No. 7] is DENIED.       A separate judgment shall

be entered.

                                             10
       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner.      A COA may issue only upon “a

substantial showing of the denial of a constitutional right.”     See 28 U.S.C. §2253(c)(2).

“A petitioner satisfies this standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude

the issues presented are adequate to deserve encouragement to proceed further.”         Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484

(2000).   Upon consideration, the Court finds the requisite standard is not met in this case.

Therefore, a COA is denied.

       IT IS SO ORDERED this 27th day of December, 2019.




                                              11
